Citation Nr: 1208690	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a compensable evaluation for a chip fracture of the proximal phalanx of the middle finger of the right hand. 

3.  Entitlement to a compensable evaluation for the residuals of a chalazion of the left lower eyelid. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).   

The Veteran appeared at a hearing at the RO before the undersigned Acting Veterans Law Judge in October 2010.  A transcript of this hearing is in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed asthma as a result of active service.  He testified that he experienced shortness of breath and wheezing during service, which he treated with over the counter medication.  The Veteran believes that his asthma was triggered by being stationed in a part of the country with high humidity.  

The record shows that the Veteran was afforded a VA examination of his asthma as part of his current claim in September 2007.  The diagnosis was chronic bronchial asthma.  Unfortunately, the examiner did not provide an opinion as to whether or not this asthma was related to the Veteran's active service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999)(holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  As the September 2007 examination did not provide an opinion as to whether or not the Veteran's asthma was related to service, the record does not contain sufficient information to make a decision.  Therefore, the Veteran must be scheduled for an additional VA examination in order to determine the etiology of his asthma.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

The record further shows that the Veteran was provided an examination of his service connected right middle finger in September 2007.  However, the Veteran testified at the October 2010 hearing that his symptoms have increased in severity since the September 2007 examination, which has resulted in a decrease in grip strength and range of motion.  

The veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Therefore, the Board finds that he must be scheduled for an additional examination of his right middle finger.  

Similarly, the Board notes that the Veteran was also afforded a VA examination of the residuals of his service connected chalazion of the left lower eyelid in September 2007.  The examination was of the Veteran's vision.  However, the Board notes that the rating criteria under which the Veteran's disability is evaluated are those for scars.  The September 2007 VA examination did not contain any findings regarding the scar that resulted from the removal of the chalazion.  The Veteran must be scheduled for an additional examination of the chalazion in order to obtain the findings necessary to evaluate him under the proper rating criteria.  

Finally, the Board observes that the most recent VA treatment records contained in the claims folder are dated in 2007.  An attempt should be made to obtain any VA treatment records of the Veteran's claimed disabilities and then associate them with the claims folder and/or Virtual VA.  

Accordingly, the case is REMANDED for the following action:

1.  Prior to ordering any examinations, obtain all VA treatment records since 2007 pertaining to the Veteran's claimed asthma and his service-connected chalazion of the left lower eyelid and his service-connected right middle finger.  Associate them with the evidentiary record.  

2.  When the above development has been completed and any available VA treatment records have been obtained, schedule the Veteran for a VA respiratory examination in order to determine the nature and etiology of his claimed asthma.  All indicated tests and studies should be performed.  The claims folder must be made available to the examiner for use in the study of this case, and the electronic record must also be reviewed.  After the completion of the examination and review of the evidence, the examiner should attempt to express the following opinion:

a) Is it as likely as not (a 50 percent probability) that the Veteran's asthma was incurred in or aggravated by active service?  

In providing this opinion, the examiner must consider the Veteran's lay statements concerning experiencing shortness of breath and wheezing during service.  The examiner must also address whether or not the Veteran's assignment in an area with high humidity may have caused or aggravated his asthma.  

The reasons and bases for all opinions must be provided.  If the examiner finds that they are unable to express any portion of the requested opinion without resorting to speculation, the reasons and bases for this conclusion should be provided, and any missing evidence that might enable the examiner to provide the opinion should be identified. 

3.  After any available VA treatment records have been obtained, schedule the Veteran for a VA examination of his right middle finger.  All indicated tests and studies should be performed.  The claims folder must be made available to the examiner for use in the study of this case, and the electronic record must also be reviewed.  

The examiner should provide findings regarding the range of motion of the right middle finger, as well as strength and any neurological changes.  

Furthermore, any additional impairment that results from pain, weakness, incoordination or excess fatigability on repetitive use should be noted and quantified in terms of range of motion. 

4.  After any available VA treatment records have been obtained, schedule the Veteran for a VA examination of the scar that resulted from the chalazion of the left lower eyelid.  All indicated tests and studies should be performed.  The claims folder must be made available to the examiner for use in the study of this case, and the electronic record must also be reviewed.  

The examiner should provide findings regarding the scar that resulted from the removal of the chalazion.  This should include the size and area of the scar, impairment of function, whether or not it is unstable or painful, whether or not it is deep or superficial, and whether or not it is productive of one or more of the eight characteristics of disfigurement.  

5.  The RO/AMC should take such additional development action as it deems proper with respect to the claims, including the conduct of any other appropriate VA examinations, and follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development. 

After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


